UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1705


In re: CRYSTAL VL RIVERS,

                    Petitioner.



             On Petition for Writ of Mandamus. (6:18-cv-00061-EKD-JCH)


Submitted: December 4, 2020                                 Decided: December 29, 2020


Before MOTZ, WYNN, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Crystal VL Rivers, Petitioner Pro Se. Sara Bugbee Winn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This case comes before the court on a petition for writ of mandamus filed by Crystal

VL Rivers under the Crime Victims’ Rights Act, 18 U.S.C. § 3771 (“CVRA”). The CVRA

applies to crime victims and defines “crime victim” as “a person directly and proximately

harmed as a result of the commission of a Federal offense or an offense in the District of

Columbia.” 18 U.S.C. § 3771(e)(2)(A). A crime victim is entitled to reasonable protection

from the accused, to notice of court proceedings, to participation in court proceedings, to

confer with government counsel, to receive restitution, to proceedings free from

unreasonable delay, and to be treated with fairness. 18 U.S.C. § 3771(a). These rights

must be asserted in the district court and, if the district court denies relief, the movant may

petition the court of appeals for a writ of mandamus. 18 U.S.C. § 3771(d)(3). If such a

petition is filed, “[t]he court of appeals shall take up and decide such application forthwith

within 72 hours after the petition has been filed.” 18 U.S.C. § 3771(d)(3). * If the court of

appeals denies the relief sought, “the reasons for the denial shall be clearly stated on the

record in a written opinion.” 18 U.S.C. § 3771(d)(3).

       Rivers previously filed several CVRA motions in the district court, asserting that

she is a victim of various financial frauds and accusing the Government of violating her

right to confer. See 18 U.S.C. § 3771(a)(5). The district court denied relief, concluding,

among other things, that Rivers’ own submissions demonstrated that she had received

ample opportunities to speak with government counsel about the alleged fraud. See Rivers


       *
           Rivers has explicitly waived this requirement.

                                               2
v. United States, No. 6:18-cv-00061-EKD-JCH (W.D. Va., Mar. 9 & 30, 2020). Having

reviewed the record and the petition before us, we agree that Rivers has failed to identify a

CVRA violation. Accordingly, we deny Rivers’ petition, as well as her motion to hold this

matter in abeyance.

                                                                       PETITION DENIED




                                             3